Case 2:19-cr-00877-CCC Document 118 Filed 07/16/20 Page 1 of 2 PageID: 2287



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA                       Hon. Claire C. Cecchi

                  v.

MATTHEW BRENT GOETTSCHE                        Criminal No. 19-877
RUSS ALBERT MEDLIN
JOBADIAH SINCLAIR WEEKS
JOSEPH FRANK ABEL                            COMPLEX CASE ORDER &
SILVIU CATALIN BALACI                        ORDER FOR CONTINUANCE


      This matter having come before the Court on the application of the

United States, by Craig Carpenito, United States Attorney for the District of

New Jersey (by Jamie L. Hoxie, David W. Feder, Anthony P. Torntore, Assistant

U.S. Attorneys, appearing); for an order granting a continuance of proceedings

in the above-captioned matter; and for good cause shown,

      IT IS THE FINDING OF THIS COURT that this action should be

continued for the following reasons:

      1.     This case is an unusual or complex case within the meaning of the

Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(B)(ii), in light of the number of

defendants, the nature of the prosecution, and the existence of novel questions

of fact and law such that it is unreasonable to expect adequate preparation for

pretrial proceedings or for the trial itself within 70 days.

      2. The discovery in the case is voluminous, consisting of,

among other things, the review of nearly two million electronic records, over

500,000 of which have been produced to defendants, several different images

                                         1
Case 2:19-cr-00877-CCC Document 118 Filed 07/16/20 Page 2 of 2 PageID: 2288



and extractions of over 80 digital devices that have been seized, and the

reconstitution and review of copies of website servers, and additional time is

necessary to ensure that, taking into account the exercise of diligence, the

parties have sufficient time to review and inspect discovery and further

investigate the charges in this matter.

      3.        The parties in this action are undertaking a process designed to

reasonably protect the defendants’ attorney-client privilege (the “Filter

Process”), which the Government does not expect will conclude until October

30, 2020, at the earliest.

      4.        As a result of the foregoing, pursuant to 18 U.S.C. § 3161(h)(7)(A)

and (h)(7)(B)(ii) and (iv), the ends of justice served by the granting of this

continuance outweigh the best interests of the public and the defendants in a

speedy trial.

      IT IS, therefore, on this WKday of July, 2020,

      (1)      ORDERED that this action beand hereby iscontinued from July

16, 2020 until November 15, 2020, and it is further

      (2)      ORDERED that the period from July 16, 2020 throughNovember

15, 2020 be and hereby is excluded in computing time under the Speedy

Trial Act of 1974, 18 U.S.C. § 3161 et seq.



                                         __________________________________
                                         Honorable Claire C. Cecchi
                                         United States District Judge

                                           2
